United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-3059
                      ___________________________

                           United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                             Conrad Eliot Dickson

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                         Submitted: February 6, 2017
                           Filed: February 9, 2017
                                [Unpublished]
                               ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Conrad Dickson appeals after the district court1 denied his petition for a writ
of error coram nobis, in which he sought to vacate a prior conviction for which he had
served his sentence. His petition asserted an ineffective-assistance claim and other
claims that were essentially considered and resolved in a prior 28 U.S.C. § 2255
motion. Following careful de novo review, we conclude that the district court
properly denied Dickson’s petition. See United States v. Camacho-Bordes, 94 F.3d
1168, 1173 (8th Cir. 1996) (reviewing de novo district court’s legal conclusions in
denying coram nobis relief); see also Chaidez v. United States, 133 S. Ct. 1103, 1108
& n.5 (2013) (discussing the contours of the Sixth Amendment right to counsel and
labeling sex-offender registration as one of the “collateral consequences” of a
conviction); George v. Black, 732 F.2d 108, 110 (8th Cir. 1984) (determining that
accused need only be informed of direct consequences of guilty plea); Azzone v.
United States, 341 F.2d 417, 418-19 (8th Cir. 1965) (per curiam) (noting that, if
sentence has been served, individual may file petition for writ of error coram nobis
in attempt to vacate prior conviction, while also holding that a petitioner is not
entitled to review of issues that were considered and resolved in a prior § 2255
motion). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas, partially adopting the report and recommendations of
the Honorable Erin L. Setser, United States Magistrate Judge for the Western District
of Arkansas.

                                         -2-